Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tone".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s selections and answers".  There is insufficient antecedent basis for this limitation in the claim.
The term “appropriate” in claim 1 is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not Correction is required.
Claim 2 recites the limitation "the particular moment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the tool".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the greeting card recipient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the appropriate greeting card".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the tool".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the user’s selected category or occasion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the user’s selected recipient".  There is insufficient antecedent basis for this limitation in the claim.
The term “more accurately” in claim 7 is a relative term which renders the claim indefinite. The term “more accurately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
appropriate” in claim 7 is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claim 7 recites the limitation "the user’s selected greeting card".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the greeting card stock keeping unit (SKU)".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the card".  There is insufficient antecedent basis for this limitation in the claim.
It appears the third displaying step in claim 7 uses the phrase “enable to software” and should read “enable the software”. Correction is required.
Claim 8 recites the limitation "the proper tone".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9-12 and 13 recites the limitation "the software".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the exact place".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the selected greeting".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the user’s mobile device".  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the greeting card category".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the greeting card recipient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the desired tone of the greeting card".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the list".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the exact location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the selected greeting card".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the deselected greeting cards".  There is insufficient antecedent basis for this limitation in the claim.
The term “more appropriate” in claim 17 is a relative term which renders the claim indefinite. The term “more appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
It appears the phrase “also enter they type” in claim 18 should read “also enter the type”. Correction is required.
appropriate” in claim 19 is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claim 19 recites the limitation "the user’s natural language".  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a system.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
a database containing a plurality of information regarding a plurality of greeting cards for sale at the retail store;
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing, sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional 
In this instance, the claims recite the additional elements such as:
a touch screen device located in a greeting card department of a retail store, wherein the touch screen engages a user in selecting a greeting card category and an intended recipient and also poses one or more questions to the user to infer the tone of the greeting card, 
wherein after receiving the user's selections and answers to the one or more questions, the touch screen displays a list of appropriate greeting cards for the user to select;
wherein the touch screen also provides the user with the location of a user selected greeting card.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim claim 2-3 are directed to the abstract idea itself. As for claims 4-6, the elements in these claims do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a touch screen device located in a greeting card department of a retail store, wherein the touch screen engages a user in selecting a greeting card category and an intended recipient and also poses one or more questions to the user to infer the tone of the greeting card, 
wherein after receiving the user's selections and answers to the one or more questions, the touch screen displays a list of appropriate greeting cards for the user to select;
wherein the touch screen also provides the user with the location of a user selected greeting card;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components (such as a touch screen), receiving or transmitting data over a network (such as receiving a user’s selections and providing a user with a location), performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claims 7-14 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
a list of greeting card categories or occasions;
determine a list of appropriate greeting cards for the user;
receiving the user's selected category or occasion;
a list of recipient categories;
receiving the user's selected greeting card;
using the greeting card stock keeping unit (SKU) to locate the card in the retail store;

Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
providing software that can interact with a user via a touch screen in a retail store;
displaying [data];
receiving [data] via a touch screen;
displaying one or more questions on the touch screen that will enable to software to more accurately display a list of appropriate greeting cards for the user;
receiving from the touch screen, the user's selected recipient;
receiving, from the touch screen, the user's selected answers to the one or more questions;
using a quantitative sorting process to determine [data] and display [data] on the touch screen;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, 
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim claim 2-3 are directed to the abstract idea itself. As for claims 9-14, these claims recite the optional limitations (i.e., “may”) and therefore do not constrain the claim and thereby aid to eligibility. As for claim 8, the elements in this claim does not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly 
In Step 2A, several additional elements were identified as additional limitations:
providing software that can interact with a user via a touch screen in a retail store;
displaying [data];
receiving [data] via a touch screen;
displaying one or more questions on the touch screen that will enable to software to more accurately display a list of appropriate greeting cards for the user;
receiving from the touch screen, the user's selected recipient;
receiving, from the touch screen, the user's selected answers to the one or more questions;
using a quantitative sorting process to determine [data] and display [data] on the touch screen;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components (such as a touch screen), receiving or transmitting data over a network (receiving and displaying data), performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a system.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
a database containing a plurality of information about all greeting cards available for sale in the retail store at the time the user is engaging with the software;
wherein the user may select one of the greeting cards from the list;
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing, sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
software accessed by a touch screen on an in-store kiosk or a user's mobile device while in a retail store;
means for displaying output and receiving input from the user, via the touch screen, relating to, at least, the greeting card category, the greeting card recipient, the desired tone of the greeting card;
means to use the received user input to display, on the touch screen, a list of appropriate greeting cards;
selecting [data] via a touch screen
wherein the touch screen will display the exact location at which the user may find the selected greeting card.

In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim claim 2-3 are directed to the abstract idea itself. As for claims 16-20, these claims do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly 
In Step 2A, several additional elements were identified as additional limitations:
providing software that can interact with a user via a touch screen in a retail store;
displaying [data];
receiving [data] via a touch screen;
displaying one or more questions on the touch screen that will enable to software to more accurately display a list of appropriate greeting cards for the user;
receiving from the touch screen, the user's selected recipient;
receiving, from the touch screen, the user's selected answers to the one or more questions;
using a quantitative sorting process to determine [data] and display [data] on the touch screen;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components (such as a touch screen), receiving or transmitting data over a network (receiving and displaying data), performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, 
As for claims 16-20, these claims recite steps equivalent to receiving and transmitting data which is well understood, routine and conventional.
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

References Cited
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101 and 112.
The closest prior art of record is Weinschenk (US 2004/0103031) and Jacobs (US 5,875,110) and Reference U (see PTO-892).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684